PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/934,479
Filing Date: 23 Mar 2018
Appellant(s): Orlosky et al.



__________________
University of Kansas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/16/2021.

03/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 10-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0262608 A1 (Krueger) in view of US 2017/0007119 A1 (Cornsweet). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 1 above, and further in view of US 6,090,051 A (Marshall).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 1 above, and further in view of US 2010/0191156 A1 (Sakamoto).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 11 above, and further in view of US 2016/0022137 A1 (Wetzel).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 13 above, and further in view of US 2016/0132726 A1 (Kempinski).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 10 above, and further in view of US 2008/0117384 (Inakagata).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 17 above, and further in view of US 5,956,125 A (Rosse).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, 2011/0299034 A1 (Walsh), and US 2009/0157751 A1 (Jung). 
20 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, Walsh, and Jung, as applied to claim 19 above, and further in view of US 2013/0150684 A1 (Cooner).


(2) Response to Argument
A. Rejections under 35 U.S.C. § 103
On Page 18 of the Appeal Brief, the Appellant asserts:

    PNG
    media_image2.png
    140
    640
    media_image2.png
    Greyscale

	This argument is not persuasive. First, Krueger and Cornsweet are analogous art to the claimed invention. The claimed invention is directed towards a system and method for “identifying abnormal eye movements” (Claims 1, 10, and 19 and paragraphs [0006]-[0008] of the Appellant’s specification). Krueger is in the same field of endeavor as the claimed invention because Krueger is also directed towards identifying abnormal eye movements. For instance, Fig. 1 and ¶¶ [0141]-[0143] of Krueger discloses an augmented reality or virtual reality system for measuring and/or improving vestibular performance, ocular performance, and/or vestibulo-ocular performance; ¶¶ [0215], [0282] of Krueger discloses oculomotor testing; ¶ [0268] discloses identifying abnormalities such as spontaneous nystagmus, dysconjugate gaze (eyes not both fixated on the same point) or skew deviation (eyes move upward (hypertropia), but in opposite directions, all resulting in diplopia (double vision). Therefore, the Examiner asserts that Krueger is not limited to only vestibule-ocular performance, but is also directed to monitoring abnormal eye movements. Cornsweet is in the same field of endeavor as the claimed invention because Cornsweet is also directed towards identifying abnormal eye movements. For instance, ¶ [0002] of Cornsweet discloses measuring eye movement and pupil response for identifying patient pathologies; ¶ [0029] discloses comparing pupil response and/or eye movements to 

	On Page 19 of the Appeal Brief, the Appellant further asserts: 

    PNG
    media_image3.png
    278
    657
    media_image3.png
    Greyscale

This argument is not persuasive. First, the Appellant mischaracterizes Krueger as relating to only measuring vestibulo-ocular response (VOR). Paragraphs [0141]-[0143] of Krueger discloses an augmented reality or virtual reality system for measuring and/or improving vestibular performance, ocular performance, and/or vestibulo-ocular performance, thereby indicating that Krueger is also directed to monitoring ocular performance. Paragraph [0002] of Cornsweet discloses monitoring eye movement, thereby indicating that Cornsweet is directed towards monitoring ocular performance. Because Krueger and Cornsweet are in the same field of endeavor, they are analogous art, and one of ordinary skill in the art would look to Cornsweet to improve the ocular monitoring of Krueger. Additionally, both Krueger and Cornsweet are in the field of monitoring traumatic brain injury (¶ [0355] of Krueger discloses the use of the device in 

On page 20 of the Appeal Brief, the Appellant asserts:

    PNG
    media_image4.png
    170
    648
    media_image4.png
    Greyscale

 This argument is not persuasive. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Krueger, the primary reference, discloses the head coupling in relation head movement and eye position (¶ [0184] of Krueger) and the monitoring of ocular performance (¶ [0141] of Krueger). To the extent that both Krueger and Cornsweet are in the same field of endeavor of monitoring ocular performance (¶ [0141] of Krueger and ¶ [0002] of Cornsweet) and in diagnosing traumatic brain injury (¶ [0355] of Krueger and ¶ [0038] of Cornsweet), Krueger and Cornsweet are analogous art and one having ordinary skill in the art would look to Cornsweet to provide a basis for identifying ocular movement abnormalities.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791
                                                                                                                                                                                                        /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.